TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-08-00728-CV



                      Charles Horak and Jennifer Horak, Appellants

                                                v.

                         Linda V. Perry and Kent Perry, Appellees


    FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
       NO. C2005-0180C, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Charles Horak and Jennifer Horak have filed Appellants’ Unopposed Motion to

Dismiss Appeal. We grant the motion and dismiss this appeal.




                                           G. Alan Waldrop, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on Appellants’ Motion

Filed: January 7, 2009